Ukraine (debate)
We shall proceed to the next item on the agenda. This is the Council and Commission statements on Ukraine.
Mr President, Commissioner, honourable Members, we very much welcome your decision to put discussion of the current situation in Ukraine and also the European Union's relations with that country on the agenda. Ukraine's importance in terms of European stability is not to be underestimated, and so I am glad of the opportunity to express the Council Presidency's position with regard to it.
The Orange Revolution was an impressive demonstration of the power of civil society movements in Eastern Europe, and the democratic parliamentary elections in March 2006, being largely free and fair, were an example for other states in the region to follow.
This is not, however, the first time that Ukraine has found itself at a very difficult point in the course of its difficult process of transition and transformation. It has experienced the Orange Revolution, which was in itself the critical culmination of a political dispute, followed by the political wrangling and difficulties relating to the formation of a coalition and a government following the March 2006 parliamentary elections, which were a debate on the country's internal and external orientation, and now President Yushchenko's decree of 2 April 2007 dissolving the parliament, together with the refusal by the government and parliament to obey it.
The attitude of both sides is causing considerable constitutional misgivings in Ukraine itself, with the Ukrainian parliament appealing to the constitutional court to rule on the constitutionality of the President's decree dissolving it.
While the Council is of course following events in Kiev with close attention, they are also a cause of great concern to it. The European Union has been in close contact with both parties in the conflict since the crisis broke; Mr Solana has spoken with them on several occasion and has made them aware of the European Union's position, and our Presidency, on the day after the decree of dissolution was published, urged moderation and readiness for dialogue on the basis of democratic rules and the Ukrainian constitution. Our Presidency has also been in close contact with the groups involved in the crisis and with protagonists on both sides, and the European Union will build on those contacts.
The Ukrainian constitutional court has been presented with a difficult task, and will be able to perform it only if it is enabled to come to a decision on the constitutionality of the dissolution of parliament without being made subject to external pressure. If the political crisis is to have a long-term solution, however, political compromises will be necessary, and so we are glad to see that both President Yushchenko and Prime Minister Yanukovych are no less willing to engage in dialogue than they were, and welcome the assurances given by both sides to the effect that violence is not even being considered as a means of settling the conflict. Our expectation is that both sides will abide by their public statements and the assurances given by them to the European Union in order to prevent any further escalation of the crisis.
Whatever changes may come about in the political environment in Kiev, democracy, free and fair elections, the free expression of opinion and the freedom of the press remain the basis underpinning political and social life, and that is one reason why we are confident that Ukraine will find a way out of this political crisis that is consistent with our shared conceptions of democracy and of the rule of law, one that will enable Ukraine to continue to be able to count on the support of the European Union.
Mr President, honourable Members, I thank you for the invitation to make a statement on relations between the European Union and Ukraine. This debate is of the utmost importance and is of greater contemporary relevance than ever for various reasons, one of which is the fact that we, on 5 March, commenced negotiations on a new and extended agreement that is intended to put our relations with Ukraine on a new footing.
Another is the way in which the domestic political situation in Ukraine is developing. It is of the utmost importance in terms of the further entrenchment of democratic conditions in that country and of the continuity of its reform process that a solution be found to the present crisis. The Commission has kept an attentive eye on the latest developments in Ukrainian domestic politics, observing with concern the way in which President Yushchenko's dissolution of parliament has resulted in deeper division between him and Mr Yanukovych, the Prime Minister.
It matters a great deal to us that Ukraine should pursue its course of reform, moving closer to complete democratisation, stability and prosperity. Ukraine, and its future in Europe, depend absolutely on stability, which is vital to the European Union too, for it, along with prosperity, is what we need in the countries around us.
What is happening at the moment is that the maturity of Ukrainian democracy is being tested. Mr Barroso, the President of the Commission said, when he met President Yushchenko last week, that there was, in a democracy, no political problem for which a political solution in harmony with the law could not be found, and the frank political debate and the - so far - largely peaceful demonstrations on the streets of Kiev are evidence of the fact that the Ukrainian people understand that internal political disputes have to be settled in a responsible and democratic manner.
What is crucial is that all the relevant political forces should work together in a constructive manner and work honestly towards a political solution, adhering completely, as they do so, to the principles of democracy and of the rule of law, and all of them must obey the democratic ground rules, take action to deal with corruption, respect the independence of the Constitutional Court and obey its rulings.
Ukraine is also in need of a long-term process - one in which everyone can take part and which will lead to a constitutional reform founded on a new-style political compromise - that will equip the political system with clear mechanisms of control and regulation. While it cannot be part of the European Union's role to intervene in this crisis by mediating directly between factions, we can and should appeal to the cautious and rational instincts of all those involved in Ukrainian politics in urging them to hammer out a compromise together.
That is the message we should be sending out in the confidence that the young Ukrainian democracy will pass this test and that its politicians will continue to work for the good of the country and for its future relations with the European Union. Since what was known as the 'orange revolution' and the adoption of the EU/Ukraine action plan, the EU and Ukraine have come much closer together, and relations between them have improved.
Ukraine is an example of just how successful the European neighbourhood policy can be; our political dialogue has deepened to an appreciable degree, and there has been a constant increase in the sectors in which we cooperate. We have decided to increase the support grant under the new European neighbourhood and partnership instrument to EUR 120 million per annum, have initialled the agreement on visa facilitation and returns, and, on the trade front, are preparing extensive measures that, taken together with the new and wider-ranging agreement, will move us closer to a free trade zone.
We have just started to do something about putting our relations on an even closer footing, for it was on 5 March that the Commission commenced negotiations with Ukraine on the new and extended agreement, which, it is intended, should, when concluded, reflect the significance of relations between us and open up new perspectives, among them the prospect of a deeper partnership in the energy sector.
A second round of negotiations followed in Kiev on 2 and 3 April. The talks progressed to our complete satisfaction, in that it proved possible to achieve substantial progress, and the Ukrainian side demonstrated considerable commitment to them. It is the Commission's intention that the negotiations on the new and extended agreement should be continued as planned, for Ukraine is a key partner for the European Union, and we continue in our firm determination to further develop and put on an even firmer footing our relations with this important neighbour.
on behalf of the PPE-DE Group. - Mr President, President-in-Office, Commissioner, the political crisis in Kiev is a matter of concern to those who welcome the political progress made since the Orange Revolution. Let me remind those here of the leading and pioneering role played by Parliament in 2004.
It is vital that today's situation be resolved in line with the rule of law and democratic principles consistent with European values and, above all, in accordance with the democratically expressed wishes of the Ukrainian people.
In my view, we could have done more to prevent this crisis from developing, notably by providing more substantial moral and financial support to help Ukraine overcome the very difficult political legacy of its Soviet past.
We must devote every effort to the task of nurturing and encouraging Ukraine's democratic gains. It is now time for Europe to engage in a more committed and consistent manner. A new enhanced agreement should establish relations between the EU and Ukraine on a new, reinforced basis commensurate with the challenges posed by reality.
The European Union must understand and acknowledge the context in which this crisis has arisen. There is little use calling for Ukraine's leaders to reach a sensible internal settlement when not all the sides in the conflict are willing to share power, and the normal constitutional mechanisms have fallen into disrepair.
Some may use the crisis in Ukraine as a pretext for not doing anything, claiming that the situation there creates an obstacle to more serious engagement on our part. That is exactly the opposite of what we should do. The difficult internal situation is a challenge to the Union to set out a practical course of engagement for resolving the crisis, which might as such have wider implications for Europe. It is high time to do more for Ukraine. Tangible progress has been made since the Orange Revolution, but may be wasted if it is not further pursued. Let us support Ukraine in its European choice.
on behalf of the PSE Group. - (NL) Mr President, we too are worried about the ongoing political instability in Ukraine. The situation that has arisen out of a conflict between the President and parliament is not doing the country any favours, and will undoubtedly affect cooperation between it and the European Union. As long as the country is in a constitutional impasse, it will be difficult to hold further discussions on closer cooperation, let alone to make concrete progress.
I do not think, though, that we should be persuaded to think that this crisis could cancel out the results of the drastic events of the winter of 2005 and 2006, when the Orange Revolution brought about fundamental democratisation of Ukraine, so that it is today a considerably different country from what it was before that, and the European Union has played a major, helpful role in this. At the same time, though, it has to be said that this Orange Revolution has not managed to bridge the huge divisions in Ukraine, and there is as yet no consensus on the course that the country should take. The current conflict is an expression of discord within it. It also reflects the apparent failure, at any time, to strike a balance between the role of the different political players, the power of the different institutions and the varying views of the country's future.
It is not in the first instance up to us to choose sides now. At this moment in time, the case is already before the Constitutional Court in Kiev, and at this moment in time, I cannot see any really good reason to doubt its ability to pronounce a correct verdict about the right institutional balance, for it has proven before that it can act independently. The lion's share of the responsibility, however, lies with the political players and the political class.
Without a compromise on their part, a constitutional solution will not work either, so they will have to do everything in their power to invest in a compromise that brings the groups closer together rather than driving them further apart. This is where the European players can, and indeed must, play a mediating role, and I welcome the comment Mr Gloser made in this connection.
It is in our interest too, because muddling along as they currently are not only produces losers in Ukraine, it also turns the EU into a loser, because we can only play our role there with some difficulty. The challenge is now to overcome internal inconsistencies, so that they can carry on with the reforms needed to forge closer ties with the EU, and to flesh out Ukraine's own ambition of becoming a Member State of the European Union. This is the only credible basis on which the ambition that all political parties have in common can be achieved.
on behalf of the ALDE Group. - (HU) The Ukraine is a strategically important partner of the European Union. We have a fundamental interest in the Ukraine being a stable and democratic country with a functioning market economy. This is why we supported and followed with great hope the events of the Orange Revolution. Unfortunately, the period since then has proven that the country's democratic, social and economic transformation is much more complex and contradictory than we had hoped. The current crisis is another sign that this is the case. The crisis in the Ukraine is fundamentally a matter of internal politics, and therefore the solution will have to be found within the Ukrainian internal political sphere, by Ukrainian politicians, through peaceful negotiations.
We can help in this by our active neutrality. We are neutral with regard to the parties to the debate, but not with regard to the outcome of the debate. For it is in our interest that ultimately the Ukraine be a stable, democratic state governed by the rule of law and nurturing close relations with Europe.
We cannot expect much from the Ukrainian Constitutional Court by way of providing a solution to the conflict, since it is itself a part of the problem. The greatest responsibility therefore rests on the internal political forces within the Ukraine and on the country's politicians. At the moment there are discussions between the European Union and the Ukraine with a view to closer collaboration. These discussions are moving along smoothly.
Our interests are that these discussions meet with success as soon as possible, but the leaders of the Ukraine have to understand that ties between their country and the European Union will only be strong if the Ukraine finds its way back to the path from which the recent crisis has diverted it. Therefore we emphasise that a solution to the internal crisis has to be found as quickly as possible by means of peaceful negotiations, and that we are happy to be of assistance in seeking such a solution. We will assist any process that leads to the consolidation of a democratic Ukraine.
on behalf of the UEN Group. - (LV) Thank you, Mr President. The development of events in Ukraine is of particular interest to the European Parliament, and not only because Ukraine is a state neighbouring Europe. Although Ukraine, at least in the near future, is not regarded as an applicant country to the European Union, nonetheless the successful development of democratic processes and the growing economic potential of the country in the medium term does not rule out such a possibility. The development of democratic processes in Ukraine, its integration into the world economy and the multi-faceted development of relations with the European Union created strong foundations for steering the country's internal political contradictions towards constructive solutions and for uniting Ukrainian society. The current political crisis is a touchstone for the degree of development of democracy in Ukraine and its resolution will determine the direction of the country's future development. The European Union must encourage the movement of Ukraine's warring political factions in the direction of compromise. Political rivals need to be able to reach an agreement on eliminating shortcomings in constitutional reform, in order for these reforms to be directed towards preserving the balance between institutions of the national government and in order to ensure the stability of the state's political system. Solutions to the political crisis should be based on democratic methods, including early elections, which would give the Ukrainian people the final word in the resolution of the political crisis. Thank you.
on behalf of the Verts/ALE Group. - (DE) Mr President, if you want to judge how far Ukraine has progressed in becoming a democracy, all you have to do these days is to look at Moscow and Kiev both at the same time; a comparison between them shows that light years separate the two in terms of respect for democracy, and that, confusion and disorder notwithstanding, it is in a much more stable state in Kiev than one could have hoped three or four years ago.
It is because Europe - as everyone who has spoken so far has said - has such a great interest in Ukraine's development as a stable democracy that I do not want to take a neutral view of President Yushchenko's decision; I think he is right in his political reasoning behind the calling of new elections. If a political force such as the Party of Regions announces its desire to unite under its banner three hundred votes in the Ukrainian Parliament, then the President is perfectly entitled to declare that they, if they want that sort of majority, will have to seek it through the ballot box.
I believe that these elections are necessary, that President Yushchenko was right to bring political matters to a head, and that this is in Europe's interests too, but, when these new elections are actually held, all the parties must accept their outcome and do much more to make the constitutional reforms, which have been promised for so long and put on the back burner, actually happen.
Something I would like to add for the benefit of the Members from Poland, since Warsaw is Ukraine's principal advocate in the EU, is that Warsaw, where Ukraine is concerned, really is being very continental, very European, in its approach, and I wish that our Polish Members - with whom I share many points of agreement - would show evidence of this European approach, this continental thinking in other matters of dispute, for that would make it possible for us, once more, to pursue a good Eastern policy, not only in Ukraine, but also in other countries to the East of us.
on behalf of the GUE/NGL Group. - (DE) Mr President, Mr President-in-Office of the Council, Commissioner, if the president of a state is to dissolve its parliament, it goes without saying that he has to do that in accordance with the rules laid down in that state's constitution, and, just as President Yushchenko is perfectly entitled to do that under Article 90 of the Ukrainian constitution, which lays down in clear and precise terms the conditions under which a parliament can be dissolved, in the same way, the parliament itself has the right to appeal to the Constitutional Court and say that it takes a different view, that this article is not being applied consistently with the text of the constitution. That is why democratic societies have the separation of the powers, which guarantees that, at the end of the day, it is the judicial power that determines how the text is to be interpreted. That is, then, in the first instance, a legal opinion rather than a political one.
By the same token, any member of parliament is perfectly entitled to pass moral judgment on whether or not it is a good thing when members change sides, and I would like to remind you that groups in this House, too, have been formed and reformed, that members of it have left one group and joined another; such a thing is perfectly normal in many countries within the European Union.
Members of the Ukrainian parliament do not take instructions directly from those who elect them, and, for as long as that is the case, they can be required to take moral responsibility, but cannot be pursued in the courts.
Mrs Harms is right; there is a very considerable difference between Moscow and Kiev, and I would ask her to call to mind how the late Boris Yeltsin, when he was the Russian President, had troops fire on the Russian Parliament for not doing what he wanted it to do. That sort of thing is not happening in Ukraine, where there are democratic forces to prevent it, and a good job too!
What I find intermittently disturbing in this debate is that we are in too much of a hurry to pigeon-hole the rival parties, making the assumption that President Yushchenko is the one the European Union can do business with, that the Prime Minister, Mr Yanukovych, is Russia's protégé and represents Russian interests, that it is obvious that the two are of different nationalities, the one being Ukrainian and the other Russian. The fact is, though, that they are both Ukrainian citizens and both of them represent that country's interests; that they differ in their ideas as to how they should go about that is perfectly normal and is regarded as such in every Member State of the European Union.
I think, then, that there are four things we have to do. Firstly, we have to ask that the decision from the Constitutional Court be forthcoming in the immediate future. Secondly, we should be thinking and talking about the possibility of sending a delegation to Ukraine. Thirdly, it might also be possible to invite all the groups in the Verkhovna Rada to come here and have a debate. Fourthly, we could also invite the sparring protagonists to come here on the same day in order to debate the matter together; we do not want to have Mr Yanukovych coming here on one day, with Mrs Timoshenko arriving on the next, and Mr Yushchenko turning up the day after that, when what we want instead is a joint debate.
(The President cut off the speaker.)
on behalf of the IND/DEM Group. - (NL) Mr President, as I see it, the future of the European Union and that of Ukraine are politically intertwined. The EU of the 27 will need to nail its colours to the constitutional mast about its geographical scope and its external borders, which should, in principle, extend to include a European country such as Ukraine.
This clarity would also open up Ukraine's European future prospects, which is undoubtedly a huge incentive for the Ukrainian reform forces, and in fact, an honest choice for all Ukrainian citizens.
Given the general political crisis situation in which Ukraine is currently embroiled, all this still seems far removed from reality. Kiev's discord, however, requires at this stage a powerful and creative contribution from Brussels within the framework of European neighbourhood policy. For the sake of sustainable stability along our own eastern border, the Council and Commission cannot afford to wash their hands of the Ukrainian crisis. How would you reconcile these strategic interests of the Union with a beckoning prospect for Ukraine?
Mr President, I was privileged to observe the 2006 Ukrainian Parliamentary election, which was held in exemplary fashion. Regrettably, the outcome then produced neither a stable government nor a climate of financial probity amongst many of the Verkhovna Rada MPs, who had little interest in politics and really only a vested interest to protect their business interests or avoid prosecution by acquiring parliamentary immunity. I was therefore not surprised to hear the allegations that MPs were being bribed large sums to cross the floor in an attempt by the governing coalition to achieve the magical 300 seats, or constitutional majority, required to finally strip President Yushchenko of his remaining powers.
I personally have always championed Ukraine's intrinsic right under Article 49 of the Treaty to apply for EU membership. That is still some way off, given enlargement fatigue and the fear by some Member States of offending Russia. Nevertheless, I believe the Council missed a trick in not granting Ukraine, in the heady days of the Orange Revolution, the same status as western Balkan countries like Albania of being called a potential candidate for eventual EU accession. This would have been a great carrot to Westernising democratic reformist forces. It is very regretful that this did not happen.
I believe Ukraine will come through this most recent constitutional crisis without violence and fully respect European norms of democracy, human rights and the rule of law. I strongly condemn the alleged attempts to intimidate the Constitutional Court judges in their legal deliberations over the legitimacy of President Yushchenko's dissolution of the Verkhovna Rada. In the meantime, I welcome EU plans for a free-trade and visa-facilitated travel area after Ukraine joins the WTO. Ideally, in 2008 the expiring PCA should be replaced by an association agreement. Either way, Ukrainians must be brought closer to the European Union, where they rightfully belong. It is clear to me that the enduring legacy of the Orange Revolution, namely a free press and democratic elections, remains intact.
Mr President, the essence of the crisis in Ukraine lies in the difference between the views of the political players regarding the check and balance mechanisms and separation of powers. The crisis is fuelled by weaknesses in the interinstitutional equilibrium and how state institutions function.
The European Union should play its part and assume responsibility, since it did not do much to prevent the democratic deficit or the fragility of democracy which led to this crisis.
The good news is that parties now seem to be negotiating and there is a prospect of compromise. We should not take sides. It is wrong to view the Ukrainian people as being pro-Western or otherwise. I think that we ought to assess them not by their rhetoric but by their deeds, in accordance with our values.
At the same time, we should at all costs avoid personal initiatives which could be misleading or be misused. Likewise, we must avoid approaching the situation in Ukraine with national agendas in mind, and avoid competition within the European Union or Parliament which would be counterproductive.
On the other hand, we should not be indifferent to certain values. As I mentioned, we have particular values which we are entitled to put forward when approaching this crisis.
We have to encourage all players to show a spirit of compromise, respect for the rule of law and democracy. We should also ask them to accept the Constitutional Court's decisions, even if it is not yet fully functional.
We have to encourage them to negotiate a package of constitutional modifications and improvements, preferably to be agreed before the Constitutional Court issues its decision.
Parliament's delegation for relations between the European Union and Ukraine is in permanent contact with those concerned and is prepared to help. We made it clear that the outcome will be a test of Ukraine's ability to cooperate with the European Union and integrate with our structures.
We have also stated that one should not sacrifice the rule of law for the sake of a better institutional equilibrium or vice versa. On the other hand, we should look at ourselves. Do we have a clear vision of the future status of relations between the European Union and Ukraine? Do we really know what kind of state Ukraine should be? Did we express our expectations clearly enough? Do we have a strategy on how we ought to promote cooperation between Ukraine and the European Union? Do we have a plan on how we could draw Ukraine and its Euro-sceptics towards us? Are we interactive, not just reactive? I am afraid the answer to many of these questions could be 'no'.
If we do not change the approach, I am afraid that the prospects are dubious, to say the least.
- (PL) Mr President, the European Parliament committed itself closely to Ukraine during the Orange Revolution. We were greatly moved by the call from Kiev's Independence Square for respect for human dignity, for a democratic country based on rule of law, for a country free of financial and political corruption. It was the Ukraine we had all been waiting for.
From the platform of this House I now appeal to both sides of the conflict in Ukraine - president Yushchenko and Yulia Timoshenko, both symbols of the Orange Revolution, and to premier Yanukovich, representative of the ruling coalition - to resolve this crisis through negotiation.
Compromise is something that is greatly prized in the EU, it is a value which has repeatedly proved its worth in avoiding conflict. It is good that today both sides have sat down at the negotiating table. We hope that the negotiations will end soon, and with success. Here in the European Parliament, we would like to continue to have the grounds and the conviction for declaring that we are open to the European aspirations of the Ukrainians.
(PL) Mr President, three years ago we rightly supported democratic change in Ukraine. Today Ukraine has media freedom and more efficient democratic institutions. It is now up to the Ukrainians themselves to decide where their country will go next, and how to resolve democratic stresses and crises. But that does not mean that we should just sit idly by. By supporting the changes in Ukraine, we took on certain moral obligations, and it is our job to maintain good relations with the country.
So firstly, we must begin serious negotiations with Ukraine on closer energy cooperation. This will help us secure supplies of oil and gas to the EU via Ukraine and independently of Russia.
Secondly, some active investment is needed in Ukraine, above all in oil and gas pipelines which have been short of funding or which are incomplete.
Thirdly, we need an EU diplomatic offensive among the Caspian states which are potential suppliers of oil and gas to the EU via Ukraine.
Fourthly and most importantly, we must conduct an open-door policy to Ukraine and treat it as our closest strategic partner and a future EU member. This will be a way of providing true support for an independent, stable and democratic Ukraine with a free market. It is up to us, and it is our duty to make it work.
Mr President, Commissioner, ladies and gentlemen, we agree on many points where the assessment of the situation in Ukraine is concerned, and I agree with the many of you who have said, in the course of this debate, that it is now the people in positions of political power who must have their say, that it is they who have to take the decisions, that they must do so with respect for the institutions now established in that country - of which the Constitutional Court is one - and that they must not be put under pressure when they do so.
It is not appropriate, at the present time, that the European Union should play some sort of mediating role; on the contrary, this is, in the first instance, an internal issue in which the persons responsible - the state's President and Prime Minister - must reach some sort of accommodation with one another and find a way out of the crisis. On the other hand, however - and Commissioner Špidla made this perfectly clear - the European Union has itself shown that the way to closer cooperation is through the commencement of negotiations and that Ukraine has the choice of many courses of action as it pursues its economic and political development. It is that way that we should make our own over the coming weeks.
As I have mentioned, Mr Solana is in close contact with both groups, and it is important that we should not keep our distance, but should instead, so to speak, maintain a neutral attitude as regards what others have to do in Ukraine.
I do hope, though, that the people of Ukraine will find the prospect that the European Union has held out to them acceptable. I am put in an optimistic frame of mind when I note that neither political camp has lost sight of the road that leads to Europe and that that is something on which they agree.
Madam President, honourable Members, the Commission fundamentally agrees with the assessment your House has given of the current political crisis and welcomes the prudent approach it has so far adopted to the present situation. For our own part, we will keep an eye on the further progress of the crisis and play our part by encouraging those in positions of responsibility in Ukraine to see long-term political compromise in the interests of their country.
As has already been emphasised, the Commission continues to give firm backing to negotiations on the newly-extended agreement and sees Ukraine as one of our key partners, to which we are wholeheartedly committed. We will follow with interest the ongoing debate in your House on Ukraine and now look forward to the final version of the Kamiński report.
The debate is closed.